DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-9, 12-16, 19-22 of U.S. Patent No. US 11,233,571.
Although the claims at issue are not identical, they are not patentably distinct
from each other because said the claims of the instant application is merely a broad
version of said claims of the US 11,228,365 are therefore obvious over said claims of
the US 11,233,571.
Claim 1 of Application no. 17/582,532
Claims 1, 7 of U.S. Patent no. 11,233,571
A method for processing service data in an optical transport network (OTN), the method comprising: mapping low-rate service data to a first data frame, wherein the first data frame comprises an overhead area and a payload area, wherein the payload area is configured to carry the low-rate service data, wherein the overhead area is configured to carry information for management and maintenance of the low-rate service data, wherein a rate of the payload area is not less than a first rate of the low-rate service data, and wherein the first rate is less than 1 gigabits per seconds (Gbps);
A method for processing service data in an optical transport network (OTN), wherein the method comprises: mapping low-rate service data into a first data frame, wherein the first data frame comprises an overhead area and a payload area, wherein the payload area carries the low-rate service data, wherein the overhead area carries information for management and maintenance of the low-rate service data, wherein a rate of the payload area is greater than or equal to a rate of the low-rate service data, and wherein the rate of the low-rate service data is less than 1 gigabit per second (Gbps);
mapping the first data frame to an intermediate frame; mapping the intermediate frame to one or more slots in a second data frame, wherein a rate of each slot in the one or more slots is not greater than 100 megabits per seconds (Mbps);
mapping the first data frame into one or more micro slots in a second data frame, wherein a rate of each micro slot in the one or more micro slots is less than or equal to 100 megabits per second (Mbps);
mapping the first data frame to an intermediate frame (claim 7)
mapping the second data frame to an optical transport unit (OTU) frame; and sending the OTU frame through the OTN.
mapping the second data frame into an 

optical transport unit (OTU) frame; and 

sending the OTU frame.



Regarding claim 2, Su discloses wherein the overhead area comprises a frame header indication and path monitoring information (see claim 2 of U.S. 11,233,571).
	Regarding claim 3, Su discloses wherein a size of the first data frame is X*M bytes, wherein X and M are positive integers, and wherein M represents a slot interleaving granularity of the second data frame (see claim 3 of U.S. 11,233,571).
	Regarding claim 4, Su discloses wherein the size of the first data frame is 119 bytes and M is equal to 1, or wherein the size of the first data frame is X*16 bytes and M is equal to 16 (see claim 4 of U.S. 11,233,571).
	Regarding claim 5, Su discloses wherein a quantity of bytes in the payload area is not greater than 1.25 times a quantity of bytes in a frame structure of the low-rate service data (see claim 5 of U.S. 11,233,571).
	Regarding claim 6, Su discloses wherein the low-rate service data is any one of an E1 service type, an E3 service type, an E4 service type, a virtual container (VC)12 service type, a VC3 service type, a VC4 service type, a synchronous transport module (STM)-1 service type, an STM-4 service type, or a Fast Ethernet (FE) service type (see claim 6 of U.S. 11,233,571).
	Regarding claim 7, Su discloses performing division into K slots using a plurality of second data frames or an integer quantity of rows in the second data frame, wherein the second data frame has a multi-row and multi-column structure when using the integer quantity of rows to perform division into the K slots, and wherein K is a positive integer (see claim 8 of U.S. 11,233,571).
	Regarding claim 8, Su discloses placing mapping information in the one or more slots in the second data frame, wherein the mapping information comprises a quantity in a form of m bits and clock information that are of the first data frame and that are mapped to the one or more slots in the second data frame (see claim 9 of U.S. 11,233,571).
	Regarding claim 9, Su discloses wherein the second data frame is an optical data unit (ODU) 0, an ODU 1, an ODU 2, an ODU 3, an ODU 4, or an ODU flex (see claim 10 of U.S. 11,233,571).
	Regarding claim 10, Su discloses a method for processing service data in an optical transport network (OTN), the method comprising: receiving a first data frame from the OTN, wherein the first data frame comprises a plurality of slots, and wherein a rate of the plurality of slots is not greater than 100 megabits per seconds (Mbp s); demapping the first data frame to obtain an intermediate frame; demapping the intermediate frame to obtain a second data frame, wherein the second data frame comprises an overhead area and a payload area, wherein the payload area is configured to carry low-rate service data, wherein the overhead area is configured to carry information for management and maintenance of the low-rate service data, wherein a rate of the payload area in the second data frame is not less than a first rate of the low-rate service data, wherein the first rate is less than 1 gigabit per second (Gbps), and wherein one or more slots in the first data frame are configured to carry the second data frame; and demapping the second data frame to obtain the low-rate service data (see claim 12 of U.S. 11,233,571).
	Regarding claim 11, Su discloses wherein the overhead area comprises a frame header indication and path monitoring information (see claim 13 of U.S. 11,233,571).
	Regarding claim 12, Su discloses wherein a size of the second data frame is X*M bytes, wherein X and M are positive integers, and wherein M represents a slot interleaving granularity of the first data frame (see claim 14 of U.S. 11,233,571).
	Regarding claim 13, Su discloses wherein the size of the second data frame is 119 bytes and M is equal to 1, or wherein the size of the second data frame is X*16 bytes and M is equal to 16 (see claim 15 of U.S. 11,233,571).
	Regarding claim 14, Su discloses wherein a quantity of bytes in the payload area is not greater than 1.25 times a quantity of bytes in a frame structure of the low-rate service data (see claim 5 of U.S. 11,233,571).
	Regarding claim 15, Su discloses wherein the low-rate service data is any one of an E1 service type, an E3 service type, an E4 service type, a virtual container (VC) 12 service type, a VC3 service type, a VC4 service type, a synchronous transport module (STM)-1 service type, an STM-4 service type, or a Fast Ethernet (FE) service type (see claim 16 of U.S. 11,233,571).
	Regarding claim 16, Su discloses an apparatus for processing service data in an optical transport network (OTN), the apparatus comprising: a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the apparatus to: map low-rate service data to a first data frame, wherein the first data frame comprises an overhead area and a payload area, wherein the payload area is configured to carry the low-rate service data, wherein the overhead area is configured to carry information for management and maintenance of the low-rate service data, wherein a rate of the payload area in the first data frame is not less than a first rate of the low-rate service data, and wherein the first rate is less than 1 gigabit per second (Gbps);map the first data frame to an intermediate frame; map the intermediate frame to one or more slots in a second data frame, wherein a rate of each slot in the one or more slots is not greater than 100 megabits per second (Mbps); map the second data frame into an optical transport unit (OTU) frame; and send the OTU frame through the OTN (see claim 19 of U.S. 11,233,571).
	Regarding claim 17, Su discloses wherein the overhead area comprises a frame header indication and path monitoring information (see claim 20 of U.S. 11,233,571).
	Regarding claim 18, Su discloses wherein a size of the first data frame is X*M bytes, wherein X and M are positive integers, and wherein M represents a slot interleaving granularity of the second data frame (see claim 21 of U.S. 11,233,571).
	Regarding claim 19, Su discloses wherein the size of the first data frame is 119 bytes and M is equal to 1, or wherein the size of the first data frame is X*16 bytes and M is equal to 16 (see claim 22 of U.S. 11,233,571).
	Regarding claim 20, Su discloses wherein the low-rate service data is any one of an E1 service type, an E3 service type, an E4 service type, a virtual container (VC) 12 service type, a VC3 service type, a VC4 service type, a synchronous transport module (STM)-1 service type, an STM-4 service type, or a Fast Ethernet (FE) service type (see claim 16 of U.S. 11,233,571).


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure.
a.	Kitajima et al. U.S. Publication no. 2013/0064555.  Communication system,
frame synchronization detection apparatus and frame synchronization detection method
b.	Kaino U.S. Publication no. 2017/0048022.  Transmission device,
transmission system and transmission method
c.	Kametani et al. U.S. Publication no. 2016/0087739.  Optical communication
cross-connection device and signal processing method

4.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
12/02/2022


/Dzung D Tran/
Primary Examiner, Art Unit 2637